DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-29 are pending upon entry of amendment filed on 12/14/21.

Claims 18 is withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected invention.  

Claims 1-17 and 19-29 are under consideration in the instant application.

3.	Applicant’s submission of IDS filed on 12/14/21 has been considered.

4.	The declaration of Carpenter under 37 CFR 1.132 filed on 12/14/21 has been considered.

The declaration states that the combination of the references is not obvious in that the ‘523 publication does not disclose IL-5R antibody and there is no reasonable expectation of success in combining the reference (p. 6).  
The declaration further states the formulations of the ‘523 publication that are suitable for HER2 and DR2 may not be suitable for IL-5R.  The declarant adds Wang (2010) and Wang (1997) references for of structural differences of antibody.  The references explains it is challenging to develop protein pharmaceuticals because of protein instability and no generalization of universal buffer for antibody.

The Dengl reference is provided to support stability of protein is assessed by visible precipitation and addition of polysorbate in buffer reduces aggregation of one antibody and does not work for other antibodies (p. 9-11) and 7 day study results were duplicated.  Based on the references, there is no motivation to stabilize IL-5R antibody with the formulation that is suitable for HER2 and the claimed concentration of polysorbate 20 is less than that of prior art.


Furthermore, the claimed and the prior art range of 0.01% (which overlaps) polysorbate shows the reduction of turbidity as reduction of aggregates.

As such, the Declarant statement relying on lack of reasonable expectation of success is erred and the histidine buffer works as a good buffer candidate as it stabilizes various antibodies that are structurally different.

Although Wang (2010) teaches some regions of antibodies are prone to aggregation and Wang (1997) discloses it is important to preserve biological activities of proteins, none disclosed specific examples of IL-5R.

Further, Garber discloses that IgG1 is very stable among other isotypes and Dengl discloses addition of surfactant improve removal of aggregates of one antibody and does not work for another.   A closer study revealed that these references are at issue of making point mutations at CDR area and some are more prone to aggregation at expression level.  The most relevant to formulation after purification is Dengl reference.  However, the Dengl relates different aggregation profile study upon stress at different temperature of storage/transit.

As such, the declaration is not commensurate with scope of the claimed invention and the combination of the references has provides reasonable expectation of success and predictability.  Obviousness does not require absolute predictability, however, some degree of predictability is 

5.	The following rejections remain.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7	Claims 1-17 and 19-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-47 of U.S. Application No. 16/829,659.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘659 application recites a stable aqueous antibody formulation comprising about 2-100mg/ml of anatibody set forth in SEQ ID Nos:5-10 and 0.002-0.01% polysorbate.


As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in the instant application, the double patenting rejection is maintained.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-17 and 19-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 6,538,111 (IDS reference, of record) in view of U.S. Pub. 2006/0088523 (of record) for the reasons set forth in the office action mailed on 7/14/21.


The disclosure of the ‘111 patent differs from the instant claimed invention in that it does not teach the use of trehalose, histidine and polysorbate in antibody concentration of 2-100mg/ml as  recited in claims 1-17 and 19-23 of the instant application. 

The ‘523 publication teaches various exemplary formulations comprising antibody at 10-250mg/ml, histidine at 10-40mM of histidine buffer,  about 0.01% polysorbate 20 and 60-250mM of trehalose as (claims 1-52).  In addition, the ‘523 publication teaches the protein target includes interleukin receptors (p, 16, 21), articles of manufacture in various containers including syringes ([0399] readable upon prefilled as the containers are suitable for various administrations) needle, autoinjectors (p. 35) and the formulations comprising histidine, trehalose, polysorbate improves stability of antibody formulation (col. 8).  Note the stability is determined to show no signs of aggregation upon storage at 40oC for at least one month (Tables) or formulation is stable at least 3 months at room temperature (p.33).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add polysorbate, trehalose and/or histidine as taught by the ‘523 publication into the antibody taught by the '111 patent.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of trehalose, polysorbate and histidine improve stability of antibody formulations by reducing aggregates and helps maintain osmolarity of formulation. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Applicant has asserted that the combination of the references is not obvious as the references do not show reasonable expectation of success.

IN light of the discussion above in section 4 of this office action, the combination of the references remains obvious and the rejection is maintained.

11.	No claims are allowable.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Yunsoo Kim
Patent Examiner
Technology Center 1600
February 15, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644